.
Jr         OFFICE   OF THE   ATTORNEY
                                 AUSTIN
                                          GENERAL    OFTEXAS




     Dear Xr. 'tiles8




     minored rrssnatloa    ha6 no la.orestwhateaer        lath8    min-
.e
     or&l8 in eda land prior to the ereuutlan or a valid oil
     aa gas lease thema,       we'were at llrst    inalfaed     to h0ia
     that the &ate    ot Texas, had ao olaln    b one-half of the
     eoaslddrratlan or bonuo money paid to a mbsequeat grantee
     of the told reremtlon      ot mlaerdL6e
      Bon.&e00aOi1es,      Page e


                  Besore rritlng an 0 InIon, howoYer, we ae-
      oured oortlfled   eoplw Gf Yar! ouu lnatzumentsrhiohare
      of roooti in Young county, Texas, ariaenolng the title
      to the land la qua&ion.      Also, we m1ooeoQe4 ln borrow-
      %ag m abstraot    v&loh 8howa ths ~omplets title     to thI8
      land.   U nexaxuIn&ugtho8e      Irbtnumnta,   we rind   0ertai.a
      transaot r ona of reoosd uhieh tare oaused u8 to oondude
      t&t   the state or TOW ir entitled       to ~~oelre one-half
      oftho   #S,OOO.OOoonaIderatlon rhloh wem paid to tho Sabiae
      Royalty Corporation wh’eb~lderatlou       for the oxeoution or
      the ihrrtzuxteat referred to.
                Suoh la8trumenta dd80loe.e that on RovenborlO,
      1919, Charlea C. Tadplott oonvoyed to J. Kc, Boblason and
      John Meyer M uadlvlded two-M         interest in the lena
                     Thi8 laataumeat maa filed r0r moor6 on
      ~oq~::%?      1919 and reoorded In Vol. 80, page ssl, Deed
      Reoords of +a     busty,   Texas
      _         By ins-t     dated m 80 198% D. s. hats
     .. oomoyedto &ha 15;*y&r aa uadlvblet one-third interest
      lntho  land la question by instnmmtn  filed on Juao 22,
      1925, and reoordod in Vol. ll4, p. 72 of the Deed,Reoorda
      of Young euaty,   Texas.
                   By deeddated   'tiotober 86, 1928, Johi%      Neyer    .
      and  J. '1. Ro~lnsan, ooomoyod tho laad      a quecrtion to.
      k-s. ha Bmgdea, filed for reoord on go rersber 9, 19928,
      and reoorded in Vol. 132; p. 255 of tho Dee4 Rwordr of
      Young County, T&as,       Suoh lnstxuautprovldedthatnoae
      or the oil or gas or othor’ndnorslc in the ma            la ques-
      tlonrar    laoluded intbe~~~eyanoebutt~tall0rsaoh
      minerals were e aolally       roeervod to the grantors,     other
      than a l/S2 ray 3 tywhlohwaa        provldeA to be paid to ?,!Lo
      graatee la the eyed OS pruluotlon of oitl or gas.
                Ia Vol. 84~ 63 of th6 Deed ELeoords OS Young
      Couaty Teras, the30 appear8 en laatnumt    daslgriated
      a speak   power of attorney, dated Xnzeh 2.2, 1920, rrom            '
      Joha hyer to.toha Elmer Ueyor.    ‘.
                  By Iaetnumnt6ated    July V,ltX36,Edna~yea-,
-:    4lla   Jernlgan    Xlag N. Jemlgan,  Ylorenoo L. Meyer, Xl810
      Shier, Howard &%Ia 1 and Glenn Ueysr, reoltlag'thwnelras
       Eon. Basoom Oilae,    Page S



       to be the ohlldro~ of John %yer Sr., daoaaead, oonoeyad
       en undivided r/U3 lntaraet  In the land IA question to
       Sablna Royalty Corporrtloa.   Thle Inetru!nant uae filed
       for raoord on Baptanbar 10, 1956, and 18 raoorded In
       Vql. 165 p. 478, .Daod Raoorae or Young County, Texae.
                   By Iietrumant    dated April    29, 1957, Sablna Roy-
       alty Corporatlon:eapeoIally       ratified   and oonrlrmaa to
       8. P. Parrle ead:Roundup Oil & Oar Oompany ‘ell the laaea-
       hold aetatoe,     rights  and rIrIl~gae     80 olalmod by eald
       Parr18 an4 Roundup Oil (r ii0 l Company, above raoItadn,
       whloh laaeahold rlghte,      aetafoe. and privileges    ware      .
       ‘daeorIbad.ae being a full and unaaoucnberoa leaeehola          Int-
       erest In 8.0Id land.      Suoh inetrumant further reolted       that
       It war the IntaatIon      of the Sablne Royalty CorporatIon.to
       grant to the grantee6 thorkin Vha full 7/8 leaeohold
       wmrlcing interest     la and to tho traot ot land abovo dae-
       orlbed; aad suoh &all       be the litrot    hereof just a8 eurely
       le If 6a$d Sablno Royalty       Qorporati$m had properly aAd
       ofSIoIally    join& in the-awoutlon        OS the rarloua   leaeee’
       uudair~whloh said Farrle and said Ropadup Oil 6 oaa Company
     : alaim”.                                    :
                      The oil and gae lea80 whlih waa tIlad.ln~the
       Oenoral   &aad    OttIoa was exaouted byj&e.     Ann Brogaen only
       In favor of B. P. FarrW           The boaq raoItod.ia      euoh 011
       and, gae lease Is the etm of $6.18, fr 10 oente par aore*
          A-
                      It beo&ee~ apparent from the Inetruiianta       above
       referred     to, and other Iafornatlon     whfoh wa -hero raceltad,
       that thara were two careone beerlng the miaaeot John
       4yer who reel6dd In Toung County at the time of the trane-
       aatlone la queatIoa~       Tho lncrtrumentr la quaetlda and
       other olraumstanoee      lndloate   ltrongly that the John Meyer
       nnmea a8 grantee la the Inetrument dated November 10,
       1919, and reoorded In Vol. 80 p. 331, Deed Raoorde of
       Young Uounty la a dlffixant        pereon from the John E. Meyer
       named ae grantee In the dead dated June 80, 1925, raoorded
       In Vol. 114 p. 7z! of the Deed Reoords of Young County,
       Texas.      The Instrument dated Ootobak 86, lQi30, raoordod
.-     In Vol. 138 p. 853 or tha Wmgg County Dead Rooorde, under
       w>Ioh lnetrumant k&e. Ann Brogden apparently           olalne 18
       exeoutad by J. W. Roblmon and by John R. Mayer.               John
       4yer      did not join as grantor in said inetrument.           If It
        Ie true that John B. Mayer owe a one-third           Lndlrldod.
        Interest     In the lend In question and that Joha Meyer own8
                                                                                     ,.
                                                                               ;..
   Eon. Baeooa Cllce,   Page I




   a 8Imllar Intsroat,   then it tollor;e that a one-third
   uudIrIded interest  wa6 outetaAdiAg In John ydyer upon
   the data of the exaoutlon of the oil end gas leaae by
   &in Brogden to B. P. terrla.     This outetandilig interest
   apparently wee purohsaad by Sablao Royalty Corporation
   an6 theraeftar  ooaveyad to 8. P. farrla    aud Roundup Oil
   6 Gas Co!apaay in au instrument *hIah, in our opinion, has
   the legal eitoot of an orlgIsa1 oil aad gas loaao.
               At the time ot the lxeoutkon of auah lnatrumaat
   by the Sablne Royalty Oorporatlon, the Stete of Texas was
   the oupar 0S.a OIIO-third undivided intereat       IA the oil,
   gas and other mineral6 4nm’   the traof of land lo question,
   and Sablna Royalty Corporation      by ilstua   oi Artlolea SSb7
   end SsbS, 19.935Reviaad Civil Stetutee of Texas, known a8
   tha RelInqu1ehmaAt Aot, we6 the olaati ot an undivided
   r/S of the lurfaoa aad aoIl, and by virtue thareot~ , ra8
   ooaetltutad   the agent of the Stata oi Toxae for the pur-
   poaa 0s exeanting an oil an6 gas laaaa upon a one-third
   uudIrIdad Intaraak .in said tinarale;        Said aorporetIon
   was boon4 and obllga$od to psy to the l3tate       of Texas
   oaa-halt of any binme raoelrod      In ooneIderatlon    for euoh
   oil ‘and gee lease.   B. P. Zerrle and Roundup 011 t On8
   Ooapany llkawIee ware bound and obllgete(. to pay the
   Stlta Of Texas OA&hdf      OS said bonus, aAd the Obligation
   or the lasaeae Is mt    tulfllled    or axouaed by msking
   full payznant to the loaeor.      Empire Gas t Fuol Co. tr
   Stato, 47 9. 8. (2d) B4XL
               Aooordlngly,   you are afltIaad that, In our
    OQiAi oa , ou hate taken a oorreot positioa     in oallI.Ag
    upon the s ablna Royalty Corporation for paysant of ona-
    halt of the amount reoalred by It by the exeoutlon or
    the lnetruzient IA question.    Alao, In our opinion, B. P.
    yarrla and Roundup 011 E One CospaAy ark jOfAtly and
    severally  abound and obllgatad  to tha Stata oi Texas for
*-- tha acme debt.
             II oopy of this opinion la balng seat to the
   Sablie Royalty Corporation,   togather rltl a demand for
   pawent of the a-:.Quat IA question.    The neoeaeary pro-
   aaadinge will ba taken to eo Oroe payxant .ii VoluAtery .
   paymdpt Is not mada. A sin1 14 r damand will be reade
   upon B. P. Furls   sAd Roundup Oil & Gas Compe~y. we
Boa, Baroon Oiler,   Page S




shall also aontinue our invsetlgation     in order to
determlnr finally  and oonolu~ire1.t whether or not
John Yeyor and John X. Nayor each owned an andlvlded
oneathird Oi the land in quertlon     at the tine of the
trumaatlonr   here lnrolv.rrd.
                              four8   rory truly
                 .       AT’IQItN’Kf
                                  GEHPZAL
                                        OF TKXAS



                                      Bohert IS. Kepko
                                            A8818taat